Name: 2013/547/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the European Union general budget for the financial year 2011, Section VI Ã¢  European Economic and Social Committee
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/126 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the European Union general budget for the financial year 2011, Section VI  European Economic and Social Committee (2013/547/EU) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2011 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2011 (COM(2012) 436  C7-0229/2012) (2),  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2011, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2011 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 164, 165 and 166 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0076/2013), 1. Grants the Secretary-General of the European Economic and Social Committee discharge in respect of the implementation of the European Economic and Social Committee budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 68, 15.3.2011. (2) OJ C 348, 14.11.2012, p. 1. (3) OJ C 344, 12.11.2012, p. 1. (4) OJ C 348, 14.11.2012, p. 130. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of the Decision on discharge for implementation of the European Union general budget for the financial year 2011, Section VI  European Economic and Social Committee THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2011 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2011 (COM(2012) 436  C7-0229/2012) (2),  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2011, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2011 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 164, 165 and 166 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0076/2013), 1. Welcomes the fact that, on the basis of its audit work, the Court of Auditors concluded that the payments as a whole for the year ended on 31 December 2011 for administrative and other expenditure of the institutions and bodies were free from material error; 2. Points out that in the 2011 annual report, the Court of Auditors included observations on the conclusion of contracts with temporary and contract staff, identifying some inconsistencies in the guidelines applicable to the grading and recruitment of staff; calls on the European Economic and Social Committee (EESC) to ensure that those inconsistencies do not recur; 3. Takes note of the replies given to the Court of Auditors observations and the information given on the update of the guidelines applicable to the grading and recruitment of staff; 4. Notes that in 2011, the EESC had commitment appropriations of EUR 128 600 000 (EUR 123 173 749 in 2010) available, with a utilisation rate of 95,4 %, lower than the rate of 98 % of 2010; notes that this is mainly due to the Councils decision not to adopt the Commissions proposal for salary adjustments for 2011; stresses that the EESC budget is purely administrative, with a large amount spent on expenditure concerning persons working within the institution and the remaining amount relating to buildings, furniture, equipment and miscellaneous running costs; 5. Supports the EESCs efforts to limit the budget for 2013, keeping it at the level of 2012 and thereby ensuring a flat rate increase; 6. Takes note of the follow up observations to the Parliament 2010 Discharge Resolution attached to the EESC annual activity report; asks to be informed about the measures taken by the EESC to carry out a detailed spending review and about the results of that exercise; 7. In its resolutions of May 2011 and May 2012 granting discharge in respect of the implementation of the EESC budget, Parliament called on the European Ombudsman to inform it of cases of maladministration which had arisen within the EESC; expresses its concern at the Decision of the European Ombudsman of 6 November 2012  complaint No 2744/2009(MF)JF  relating to a very serious case of maladministration and stating its intention to forward that decision to the President of the Parliament for consideration as to whether it should be submitted to the competent parliamentary committee; takes note that the EESC has pledged, and has taken measures, to prevent similar situations from happening in future; 8. Congratulates the EESC for the reform of the financial reimbursement rules relating to its members, including reimbursement of transport tickets on the basis of real cost only, and expects the Council to approve it without delay; recalls that the system should be fully operational by the beginning of the next EESC term; 9. Notes with satisfaction that the decision to publicise the declarations of financial interests of the EESC members was implemented in 2012; 10. Welcomes the strengthening of cooperation between EESC members and Parliaments Committee on Budgetary Control, in particular in relation to the discharge exercise; 11. Notes with satisfaction that the EESC Committee of the Regions Cooperation agreement is estimated to make savings/synergies of around EUR 40 million; considers that it would be interesting to have a more recent evaluation of the benefits of this agreement since the data above is from 2005 and did not take into account the situation in the EU27; 12. Congratulates both the EESC and the Committee of the Regions for receiving EMAS and ISO-14001 certification; 13. Draws attention to the obligation to publish energy consumption and renewable energy share data; asks to be informed about the energy used from renewable sources in the annual activity reports; 14. Is pleased with the achievements in the area of translation following the renewed EESC Committee of the Regions Cooperation agreement; notes, however, that in 2011, there was a higher demand for translation from external translators compared to previous years; encourages the EESC to make further efforts to better plan the translation picks; 15. Supports the conclusions of the mid-term evaluation of the administrative cooperation agreement between the EESC and the Committee of the Regions; considers that some improvements should be made to rationalise human resources in the Joint Services and in translation; 16. Proposes that measures be adopted to enhance cooperation in the management of joint services; 17. Urges the EESC to provide details in its annual report of specific budget savings resulting from the implementation of a joint agreement on administrative activities; 18. Wishes to be informed of the budgetary impact of using the space set aside for EESC videoconferences with the Committee of the Regions once those videoconferences commence; 19. Takes note of the steps taken by the EESC to develop a self-assessment of its work with the assistance of the European Institute for Public Administration; 20. Considers positive the decrease of the unused rate of interpretation services requested from 12,3 % in 2010 to 8,9 % in 2011; welcomes the fact that the EESC has provided this very useful information; notes, however, that the rate of unused services continues to be high and invites the EESC to make further efforts to diminish this figure; asks the EESC to monitor changes made and to provide detailed information on how this problem is being addressed; 21. Recommends the introduction of a joint procurement system for translation services which would enable such services to be shared between institutions and help to ensure that they are fully utilised; 22. Calls on the EESC to include detailed information on communication costs and on the conclusions drawn from them; 23. Takes note of the very high execution rate of the communication budget which was EUR 1 712 535 in 2011; welcomes its decrease to EUR 1 597 200; for the period of 2012 and 2013 congratulates the EESC for all the initiatives and events that have been created to promote its work and to build bridges between the civil society and Union institutions; is of the opinion that the EESC, like all the other institutions, can communicate effectively with less means; 24. Regrets that during 2011, there was an inappropriate linkage of the institutional website of the EESC and the personal blog of its Secretary-General, which only ceased after an incident in which comments on the latter were highlighted; reiterates, the importance of separating institutional information and the personal opinions of officials; 25. Wishes to see information included in the annual report on the manner in which EESC employees may use the pre-school facilities; takes note of the unexpected end of the agreement with the Council for EESC staff to use its child care facilities and invites the EESC to look at possible solutions; 26. Wishes to see more detailed information included in the EESCs annual report on the provision of space for meetings organised by external civil-society organisations working in conjunction with the EESC; welcomes more information on the benefits and costs for those organisations and the way in which they are selected; welcomes the precise criteria laid down in choosing the organisation and the event that has to be related to the Union, not having commercial purpose or pursuing a political objective and has to highlight the EESCs role; 27. Endorses the Internal Audit recommendations settled on Appendix B of the EESC annual activity report; 28. Acknowledges the projects developed to modernise document management and the information technology (IT) infrastructure; believes that the document management reform is developing well and will contribute to an improvement in the EESCs performance; hopes that the IT reform will achieve the same results; asks these projects to be followed up in the 2012 annual activity report. (1) OJ L 68, 15.3.2011. (2) OJ C 348, 14.11.2012, p. 1. (3) OJ C 344, 12.11.2012, p. 1. (4) OJ C 348, 14.11.2012, p. 130. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1.